Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  154773 & (64)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 154773                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 325662
                                                                    Macomb CC: 2009-005244-FC
  IHAB MASALMANI,
             Defendant-Appellant.
  _____________________________________/

         By order of May 2, 2017, the application for leave to appeal the September 22,
  2016 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Skinner (Docket No. 152448) and People v Hyatt (Docket No. 153081). On
  order of the Court, the cases having been decided on June 20, 2018, 502 Mich. 89 (2018),
  the application is again considered, and it is GRANTED, limited to the issue whether, in
  exercising its discretion to impose a sentence of life without parole (LWOP), the trial
  court properly considered the “factors listed in Miller v Alabama, [567 U.S. 460] (2012)”
  as potentially mitigating circumstances. MCL 769.25(6). See also Skinner, 502 Mich. at
  113-116. In particular, the parties shall address: (1) which party, if any, bears the burden
  of proof of showing that a Miller factor does or does not suggest a LWOP sentence;
  (2) whether the sentencing court gave proper consideration to the defendant’s
  “chronological age and its hallmark features,” Miller, 567 U.S. at 477-478, by focusing on
  his proximity to the bright line age of 18 rather than his individual characteristics; and
  (3) whether the court properly considered the defendant’s family and home environment,
  which the court characterized as “terrible,” and the lack of available treatment programs
  in the Department of Corrections as weighing against his potential for rehabilitation. The
  time allowed for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).
  The motion to remand is DENIED.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 5, 2019
         t0329
                                                                               Clerk